DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the element “sending the network credentials to the controller triggers the controller to send the network credentials to other controllers within the unprovisioned mesh network before leaving the unprovisioned mesh network” renders the claim indefinite because it is not known how the sending can triggers the controller send the network credentials to other controllers.

Regarding claim 7, the element “sending the site name to controller triggers the controller to store an association between the site name and the provisioned mesh network” renders the claim indefinite because it is not known how the sending can trigger the controller to store”.
Regarding claim 15, the element “sending the network credentials to the controller triggers the controller to send the network credentials to other controllers within the unprovisioned mesh network before leaving the unprovisioned mesh network” render the claim indefinite because it is not known how the sending can trigger the controller to store an association between the site name and the provisioned mesh network.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (hereafter “Kim”), US 9,054,961 B1, in view of Hwang, WO 2017090888 A1.

Regarding claim 1, Kim teaches) network provisioning system (i.e., Fig. 1), comprising: 
a plurality of controllers (i.e., network devices), wherein:
 	  each controller is configured for wireless communications (i.e., allow network devices to access the network by providing wireless connections, col. 4 lines 36-41); 
 	each controller is configured to operate a home appliance (i.e., the network devices may include home automation network devices that allow a user to access and control various home appliances located within a user’s home, col. 7 lines 37-46); and 
 	the plurality of controllers are members of an unprovisioned mesh network, wherein the unprovisioned mesh network is a network that is not associated with a local area network (i.e., authenticate the access device and allows it to communicate with one or more of the network devices associated with logical network…Once the provisioning process is completed, the access device may access network device locally via the gateway, col. 15 lines 52-58); and
 a network provisioning device (i.e., access device 108, Fig. 1), comprising: 
 	a network interface (i.e., Wireless Transceiver 2106, Fig. 21) configured to: 
 	communicate with one or more wireless networks (i.e., access device may communicate directly with network device using Bluetooth, WiFi signals, Wi-Fi col. 8 lines 26-30); and 
 	communicate with controllers using a peer-to-peer connection (i.e., during provisioning process, the access device my directly communicate with the network device, col. 10 lines 53-55); and 
a processor (i.e., processor 2102) operably coupled to the network interface (i.e., Wireless Transceiver 2006) (i.e., Fig. 21), configured to:
 	establish a peer-to-peer connection with a controller that is a member of       the unprovisioned mesh network (i.e., access device 108 may communicate directly with network device 104, 104, 106 using Bluetooth, WiFi signal or the like, col. 8 lines 27-31 and col. 10 lines 53-61); 
 	send a request to the controller to identify a wireless network that is in range of one or more controllers of the plurality of controllers that are members of the unprovisioned mesh network (i.e., send a signal to the network device …network device may then send to the access device a list of gateways that are detected by the network device…select the gateway that the user wishes for the network device to pair, col. 11 lines 12-33), wherein the wireless network is associated with the local area network (i.e., the list of gateways that are located within the local area network, col. 11 lines 18-20); 
 	obtain network credentials for the identified wireless network (i.e., the access device may then prompt the user to enter login information, col.11 lines 23-24); and 
 	send the network credentials to the controller to join a provisioned mesh network (i.e., once entered, the access device may send the login information to the network device, col. 11 lines 28-30), wherein: 
the provisioned mesh network is associated with a local area network (i.e., gateway(s) may provide wireless communication capabilities for the local area network using particular communication protocols, such as WiFi, col. 8 lines 63-65); and 
sending the network credentials to the controller triggers the controller to send the network credentials to other controllers within the unprovisioned mesh network before leaving the unprovisioned mesh network (i.e., using and SSID and password would allow the connection between network device 302and new network device 406 to be secure…if network device 302 wants to assist new network device 406 to join network 600 and sends the networks’ credentials to new network device via that connection, Fig. 5 and col. 23 lines 2-9 and col. 22 lines 36-56).
	Kim does not explicitly teach each controller is configured to operate at least a portion of an HVAC system.
Hwang teaches each controller is configured to operate at least a portion of an HVAC system (i.e., a control unit for establishing a wireless mesh network with another device through the wireless communication unit to enable mutual message exchanging and controlling operations of home appliance …an air conditioning function and heating control switch function are integrated and a wireless mesh network is established…thus a single intelligent integrated switch can control all of the devices connected to another intelligent integrated switch (abstract and page 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to operate at least a portion of an HVAC system as taught by Hwang. One would be motivated to do so to allow all of the devices which include a portion of HVAC system to be controlled.

Regarding claim 2, Kim teaches the system of claim 1, wherein identifying the wireless network comprises identifying an existing provisioned mesh network that is associated with the local area network (i.e., col. 11 lines 16-34).

Regarding claim 3, Kim teaches the system of claim 1, wherein identifying the wireless network comprises: identifying a plurality of available wireless networks that are in range of the one or more controllers of the plurality of controllers that are members of the unprovisioned mesh network (i.e., col. 11 lines 16-34); and
selecting a known wireless network that is associated with the local area network from among the plurality of available wireless networks (i.e., col. 11 lines 20-36).

Regarding claim 4, Kim teaches the system of claim 1, wherein identifying the wireless network comprises: determining signal strengths for a plurality of available wireless network that are in range of the one or more controllers of the plurality of controllers that are members of the unprovisioned mesh network (i.e., col. 11 lines 14-23); and selecting a wireless network with the greatest signal strength from among the plurality of available wireless networks (i.e., col. 11 lines 14-23).

Regarding claim 5, Kim teaches the system of claim 1, wherein: the network provisioning device further comprises a memory operable to store network credentials for a plurality of wireless networks (i.e., col. 12 line 54- col. 13 line 42); and
obtaining the network credentials for the identified wireless network comprises obtaining the network credential from the memory (i.e., col. 12 line 54- col. 13 line 42).

Regarding claim 6, Kim teaches the system of claim 1, wherein obtaining the network credentials for the identified wireless network comprises: prompting a user to provide the network credentials (i.e., col. 11 lines 23-25); and receiving the network credentials as a user input (i.e., col. 11 lines 23-25).

Regarding claim 7, Kim teaches the system of claim 1, wherein: the network provisioning device further to send a site name to the controller, and sending the site name to controller triggers the controller to store an association between the site name and the provisioned mesh network (i.e., col. 12 lines 54-col. 12 line 13 and col. 13 lines 38-41).

Regarding claims 8-14, those claims recite wireless network provisioning method performed by network provisioning system claims 1-7, discussed above, same rationale of rejections is applied.

Regarding claims 15-20, those claims recite limitations that are similar to claims 1-6, discussed above, same rationale of rejections is applied.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441